It is a great  honour to make my first speech to the General 
Assembly. 
 The United Nations has a duty to lead the world 
in addressing the shared threats and opportunities that 
dominate our age, and it must do so in deed as well as 
in word. That is why I want to use this platform to 
express my admiration and support for United Nations 
missions around the world, from Lebanon to Liberia, 
from Congo and Haiti to East Timor, which, even as we 
meet in New York this week, are saving lives and 
spreading hope. 
 Since 1946, when the first meeting of the General 
Assembly took place in London, the United Kingdom 
has been determined to fulfil its international 
responsibilities through the United Nations. The new 
Government in the United Kingdom, under the 
leadership of Gordon Brown, is proud to continue that 
tradition, and I reaffirm our commitment today. 
 The focus at this session has been on immediate 
and pressing issues. In the Middle East, we need urgent 
action towards a two-State solution that addresses the 
security of Israelis and the rights of Palestinians at the 
same time.  
 In Iraq, recent security gains can only be 
sustained through continued support for the 
development of the Iraqi security forces, through 
national reconciliation and through political support 
from the whole region. 
 Our international community depends on 
responsibilities as well as rights. If Iran wants to be a 
leading and respected country, it must cease its support 
for terrorist groups in Iraq and Afghanistan and end its 
defiance of three Security Council resolutions in 
respect of its nuclear programme. 
 In Zimbabwe, we need United Nations action to 
support African leadership to reverse the vicious cycle 
of economic and social devastation that now afflicts 
the country. 
 We have all seen the extraordinary scenes in 
Burma. I call on the regime to allow peaceful protest, 
encourage national dialogue and promote genuine 
reconciliation. Let us today send a message to the 
monks on the streets of Burma: we support your 
demand for a democratic Burma. And let us take a 
message from the monks on the streets of Burma: the 
human desire for freedom knows no bounds of race or 
religion or region. It is good that the Burmese 
Government has allowed Ambassador Gambari into the 
country, but it is now vital that they use his presence 
there to start the process of reconciliation. 
 But as well as addressing the traumas of our 
fellow citizens around the world, the United Nations 
must be the place where we address the longer-term 
threats. Today, I devote my speech to one of the great 
threats to stability and prosperity in the world: the 
threat of global inequality. I do so because inequalities 
are not just morally offensive; they are also dangerous. 
Inequality fuels extremism. It undermines support for 
an open, global economy. It corrodes trust and respect 
and reciprocity between nations. 
 The United Nations Charter talks of the 
“sovereign equality of States”, and it also talks of the 
“equal rights and dignity of men and women and of 
nations large and small”. The principle of equality is 
nowhere more evident than in the General Assembly 
where all States have an equal voice. But in the world 
outside this Hall, economic, social and political 
inequalities within and between States persist and 
worsen. We cannot stand united against the shared 
threats and opportunities in our world when we are so 
divided by economic and political disparities. So the 
need for Governments and international institutions to 
reduce inequalities and promote our common humanity 
is stark. 
 Traditionally, we have focused on the divide 
between developed and developing nations. However, 
the growth rates in many developing countries are 
faster than in developed economies. That is the good 
news. But there remain around a billion people in the 
world   one sixth of its population   living in 58 
countries, who have been left out of the story of human 
progress. This “bottom billion” have an average life 
expectancy of 50 years. Fourteen per cent of the 
children in the bottom billion die before their fifth 
birthday, and more than a third suffer malnutrition. The 
countries that are home to the bottom billion saw their 
national incomes fall each year during the 1980s and 
1990s. 
 Even where inequalities are narrowing between 
nations, they are widening within them. According to 
the United Nations Development Programme, in 73 
countries   containing 80 per cent of the world’s 
population   economic inequality has risen in recent 
years. 
 Every nation represented here has responsibilities 
to its own people. The drive to tackle poverty needs 
open markets. It needs the empowerment of citizens 
through democratic and transparent institutions, free 
from corruption. It needs strong and effective 
education and health services open to all. 
 But national action is not enough. Because the 
causes of inequality cross national boundaries, we need 
cooperation between nations, bilateral and multilateral, 
led by the United Nations. 
 First, three quarters of the countries where the 
bottom billion citizens reside have recent or current 
experience of civil war. Conflict is the trapdoor to 
extreme poverty. Look at Darfur: more than 200,000 
people are dead, 2 million are displaced and 4 million 
are on food aid. As the international community, we 
decided on a course of action in Security Council 
resolution 1769 (2007). Now we need to get on with it: 
an agreement on force composition, swift deployment, 
effective protection of civilians on the ground and a 
political process in which the legitimate grievance of 
the Darfur people is addressed through negotiation. In 
Afghanistan, one of the five poorest countries in the 
world, we need to back up military efforts to secure 
safe space with economic, social and political 
reconstruction. 
 Beyond those crises, we also need to improve our 
capacity to prevent the emergence of conflict. That is 
our vision of the responsibility to protect. A critical 
dimension is controlling the spread of weapons whose 
easy availability makes it so simple to set up militias 
and provoke violence and mayhem. Last year, the 
Assembly voted overwhelmingly to take forward 
United Nations work towards an arms trade treaty (see 
resolution 61/89). The Government of the United 
Kingdom will continue to press for the achievement of 
that goal. 
 Secondly, freedom from conflict is the platform 
for progress, but the battle against disease and 
illiteracy is the second stage. Despite progress in some 
countries, the world is off track to meet the Millennium 
Development Goals (MDGs). That is why, in July here 
at the United Nations, the Prime Minister of the United 
Kingdom launched a call for action: to honour our own 
commitments and go further, to build a truly global 
partnership   with the private sector, trade unions, 
faith groups, civil society and cities   that can meet 
the 2015 MDG targets. That requires the developed 
world to meets its commitment to spend 0.7 per cent of 
its national incomes on development. The United 
Kingdom will meet that commitment by 2013. But that 
requires shared responsibility. Poor governance and 
corruption are the enemies of development. 
 Thirdly, progress on aid needs to be combined 
with a new global trade deal that opens up economies 
on a fair basis. Western producers continue to benefit 
from subsidies and tariffs, particularly for agriculture. 
Higher tariffs for processed goods prevent poor 
countries from diversifying their economies. That is a 
bad deal for Western consumers, and it squeezes out 
the livelihoods of producers in poor countries. Neither 
is it in rich countries’ financial self-interest, nor is it 
fair. The Government of the United Kingdom believes 
that concluding the Doha trade round this year is not 
just necessary, but also possible, and we will work to 
achieve that goal. 
 Finally, we must address the greatest long-term 
threat to our aspirations to tackle inequality: climate 
change. Climate change affects all countries, but the 
poorest countries   and the poorest people within 
those countries   will suffer the most disruption and 
devastation. I congratulate the President of the General 
Assembly on choosing climate change as a central 
theme of this general debate. And I congratulate the 
Secretary-General on his leadership on this issue. But 
we need more than debate. 
 The United Nations Framework Convention on 
Climate Change is the only body that can conclude a 
global agreement on climate change. Therefore, in the 
next two months we need an urgent agreement on the 
steps towards progress to be taken at the December 
meeting in Bali. Beyond that, we need a road map to 
the 15th conference of parties to the Convention, to be 
held at Copenhagen in two years’ time, and agreement 
on a global deal that succeeds the end of the first 
commitment period of the Kyoto Protocol. 
 At the heart of such an agreement must be the 
principle of common but differentiated responsibilities: 
all countries taking on responsibilities, but making sure 
that they are equitably distributed, with the greatest 
action taken by the richest countries. The United 
Kingdom stands ready to play its part. This year, our 
climate change bill will be enacted into law in the next 
session of Parliament to place on a statutory footing 
our commitment to cut carbon emissions by at least 60 
per cent from 1990 levels by the year 2050. But we 
need similar binding commitments from all rich 
countries. 
 The challenges are therefore immense. Crisis 
resolution and conflict prevention, the Millennium 
Development Goals, a new trade deal, climate 
change   they call for all our resources. Military 
intervention is never the whole solution, but sometimes 
a solution cannot be found without armed force. 
Development budgets are necessary, but the developing 
world needs a growth plan, not just an aid plan. 
Diplomacy needs to bridge differences between 
nations, but also to reach out to civil society and 
business. 
 The United Kingdom is proud not just of its 
bilateral relations with the countries represented in the 
Assembly, but also of its commitment to multilateral 
institutions, which can be a force for good in the world. 
But international institutions need to reflect the world 
as it is, not the world as it was. The United Kingdom 
therefore welcomes the prospect of intergovernmental 
negotiations at this session to achieve agreement on 
reform of the Security Council. We support permanent 
membership for Germany, Japan, India and Brazil and 
permanent representation for Africa. We are not 
wedded to a single model of reform. Achieving 
effective change is what matters. 
 In a world where more than a billion people are 
online, where companies have bigger turnovers than 
countries and where global non-governmental 
organizations have memberships that are bigger than 
national populations, our international institutions must 
look inwards to internal reform, but also outwards to 
broader popular movements for change. 
 In the last phase of globalization, in the 
nineteenth century, the emergence of new Powers and 
the breakdown of the international order resulted in 
conflict that scarred the whole of the twentieth century. 
Unless we can build trust and reciprocity between 
nations and embody them in durable and robust 
international institutions that reconcile differences and 
nurture common values, the latest phase of 
globalization could be another false dawn. 
 Globalization is not just something to which we 
must adapt; it is something that we can and must shape 
for the achievement of our own goals. It must be put to 
use spreading power, wealth and opportunity. For my 
Government, this mission is driven by both moral 
purpose and national interest. We must address the 
insecurity and inequality that exist beyond our borders 
if we are to enhance security and prosperity within our 
borders. 
 We live in a more prosperous, more peaceful and 
more democratic world than ever before. Let us 
commit ourselves to living in a more equal world. 
